Name: Council Regulation (EEC) No 449/82 of 15 February 1982 on the organization of a survey on the structure of agricultural holdings for 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 3 . 82 Official Journal of the European Communities No L 59/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 449 /82 of 15 February 1982 on the organization of a survey on the structure of agricultural holdings for 1983 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Regulation (EEC) No 218/78 and in Decision 78/592/EEC (4), respectively, and the Community outline of the schedule of tables, the standard code and the detailed rules for the transcription onto magnetic tape of the data contained in such tables, laid down for the 1979/80 survey in Decision 79/83 3 /EEC ( 5) and supplemented in Decision 80/722/EEC (6); Whereas, in order to assess the importance of other gainful activities of the farmer and of members of his family, information should be collected on characteristics relevant to this topic as part of the present survey ; Whereas it is necessary to prescribe and define these characteristics and to lay down a Community schedule of tables utilizing this information; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( x), Having regard to the opinion of the European Parliament ( 2), Whereas, pursuant to Regulation (EEC) No 218/78 ( 3 ), a survey on the structure of agricultural holdings was carried out for 1979/80 as part of a programme of Community surveys necessitated by the requirements of the common agricultural policy; Whereas, as part of the same programme, a survey should also be carried out for 1983 in order to enable the trends of the said structure to be examined since these trends are an important factor in determining the development of the common agricultural policy ; Whereas such trends cannot be examined unless comparable data are available for the whole Community ; Whereas it is therefore necessary for the survey to have the same scope as the structures survey for 1979/80 ; Whereas it is therefore necessary, in principle, to retain for the 1983 structure survey the characteristics and definitions laid down for the 1979/80 survey in Whereas it is necessary, for the specific needs of the 1983 survey, to introduce certain minor modifications to the definitions , the Community outline of the schedule of tables, the standard code and the detailed rules for the transcription onto magnetic tape of the data contained in such tables, laid down for the 1979/80 survey ; Whereas , in order to facilitate the implementation of the provisions of this Regulation, there should be close cooperation between the Member States and the Commission, in particular via the Standing Committee ( 4 ) OJ No L 195 , 20 . 7 . 1978 , p . 22 .(!) OJ No C 314 , 3 . 12 . 1981 , p . 4 . ( 2 ) OJ No C 40, 15 . 2 . 1982 , p . 33 . ( 3 ) OJ No L 35 , 4 . 2 . 1978 , p . 1 . ( 5) OJ No L 259 , 15 . 10 . 1979 , p . 45 . ( 6) OJ No L 194, 28 . 7 . 1980 , p . 19 . No L 59/2 Official Journal of the European Communities 2 . 3 . 82 ( b) agricultural holdings where the agricultural area utilized for farming is less than one hectare, if they produce a certain proportion for sale or if their production unit exceeds certain physical limits . for Agricultural Statistics set up by Decision 72/279/EEC (*); Whereas it is necessary, given the inability of Italy to carry out the 1979/80 survey, to include special provisions for this Member State for the present survey, Article 4 HAS ADOPTED THIS REGULATION: 1 . In the case of combined crops , the agricultural area utilized for farming shall be allocated between the various crops in proportion to the amount of land the latter take up . 2 . The area used for secondary successive crops shall be recorded separately from the area used for farming. Article 1 Member States shall , between 1 October 1982 and 31 January 1984 , carry out a survey on the structure of the agricultural holdings in their territories ( hereinafter referred to as ' the survey'). Article 5 Article 2 Member States shall carry out the survey on the characteristics listed in the Annex . In Italy, however, the survey shall be carried out on the full list of characteristics in the Annex to Regulation (EEC) No 218 /78 and on the characteristics listed in Section M of the Annex to this Regulation . The definitions relating to the characteristics and the regional levels referred to in Article 6 shall be determined according to the procedure laid down in Article 10 . 1 . The survey shall be conducted in one or more stages and shall be carried out by means of an exhaustive enquiry or by samples designed to minimize sampling errors . In either case, Member States shall take the necessary steps to minimize errors of observation . Where sampling is employed, sample sizes shall be large enough to provide statistically reliable raised results at the various levels of aggregation required by Article 6 ( 1 ) ( a) and ( b). 2 . In view of Italy's inability to carry out the 1979/80 survey on the structure of agricultural holdings by the date required by Regulation ( EEC) No 218/78 , Italy shall , on this occasion, carry out an exhaustive enquiry. Article 6 1 . Member States shall : Article 3 ( a) set out the results of the survey at national and regional levels in the form of a schedule of tables drawn up in accordance with a Community outline . This schedule shall be drawn up in accordance with the procedure laid down in Article 10 ; (b ) with the exception of the Netherlands, give the results of the survey broken down by less-favoured agricultural areas, within the meaning of Article 3 of Directive 75 /268 /EEC ( 2), and by mountain areas within the meaning of paragraph 3 of that Article. The Commission may lay down, in agreement with the Member State concerned, groupings of these areas ; ( c) transcribe the results of the survey referred to in ( a) and ( b) on to magnetic tape using a standard method for all Member States. The standard method and detailed rules for transcription of results shall be drawn up in accordance with the procedure laid down in Article 10 ; 1 . For the purposes of applying this Regulation : . ( a) ' agricultural holding' shall mean a single unit, both technically and economically, which has a single management and which produces agricultural products; ( b ) ' agricultural area utilized for farming' shall mean the total area taken up by arable land, permanent pasture and meadow, land used for permanent crops and kitchen gardens . 2 . The survey shall cover : ( a) agricultural holdings where the agricultural area utilized for farming is one hectare or more ; C1 ) OJ No L 179 , 7 . 8 . 1972 , p . 1 . (2 ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . 2 . 3 . 82 No L 59/3Official Journal of the European Communities Article 10( d) submit the magnetic tapes referred to in ( c) to the Statistical Office of the European Communities . They shall be submitted within 15 months of completion of the field work and at the latest by 31 March 1985 . 2 . Italy shall set out the results of its survey both in the form of the schedule of tables laid down in Decisions 79/833 /EEC and 80/722/EEC and in the form specified under paragraph 1 . Article 7 1 . Where the procedure laid down in this Article is invoked, the matter shall be referred to the Standing Committee for Agricultural Statistics ( hereinafter referred to as ' the Committee') by its chairman, either on his own initiative or at the request of the representative of a Member State. 2 . The Commission representative shall submit to the Committee a draft of the measures to be taken . The Committee shall give its opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter . Opinions shall be delivered by a majority of 45 votes, the votes of the Member States being weighted as provided in Article 148 (2 ) of the Treaty. The chairman shall not vote. 3 . The Commission shall adopt measures which shall take immediate effect . However, if these measures are not in accordance with the Committee's opinion, the Commission shall submit them forthwith to the Council ; in this case, the Commission may defer application of the measures it has adopted for not more than one month from the date of their submission to the Council . 1 . Further tables or geographic levels may, subject to an acceptable level of statistical reliability, be added to the schedule referred to in Article 6 in accordance with the procedure laid down in Article 10 ; in such cases the cost to the Member States shall be examined . 2 . If the Commission undertakes further studies, the Member States shall as necessary and as far as possible provide the information requested by the Commission . This shall be done by joint agreement between the Commission and the Member State concerned, subject, in particular, to the necessary guarantee of statistical confidentiality . Article 8 The Council , acting by a qualified majority, may take a different decision within one month.The information referred to in Article 6 must be communicated to the Statistical Office of the European Communities in such a form that the holdings concerned cannot be identified. Article 1 1 Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . In cooperation with the Member States, the Commission shall publish results of the survey . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1982 . For the Council The President P. de KEERSMAEKER No L 59/4 2 . 3 . 82Official Journal of the European Communities ANNEX LIST OF CHARACTERISTICS General observations  Except for Italy, sections D to I shall relate to the crop year corresponding tq the crop to be harvested in 1983 .  For section J the dates to which livestock numbers relate shall be notified to the services of the Commission by the Member States. A. Geographical situation of the holding 01 District 02 Less-favoured area yes/no ( a) Mountain area yes/no B. Legal personality and management of the holding ( on the day of the survey) 01 Is the legal and economic responsibility of the holding assumed by a natural person? yes/no 02 If yes, is this person ( the holder) also the manager? ~ yes/no C. Type of tenure ( in relation to the holder) Agricultural area utilized: ha/are 02 for owner farming / 02 for tenant farming / 03 for share farming or other modes / D. Arable land Cereals for the production of grain ( including seed): 01 Common wheat and spelt 02 Durum wheat 03 Rye 04 Barley 05 Oats 06 Grain maize 07 Rice 08 Other cereals 09 Dried vegetables ( including seed and mixtures of cereals and dried vegetables) .'../ 10 Potatoes ( including early potatoes and seed potatoes) / 11 Sugar beet ( excluding seeds) / 12 Forage roots and tubers ( excluding seeds) / 2 . 3 . 82 Official Journal of the European Communities No L 59/5 13 Industrial plants ( including seeds for herbaceous oil-seed plants ; excluding seeds for fibre plants, hops , tobacco and other industrial plants) of which : ha/a ( a) tobacco (b) hops i 1) ( c) cotton ( 2) ( d) other oil-seed and fibre plants and other industrial plants : ( i ) other oil-seed and fibre plants ( 3) /., ( ii ) other industrial plants (3 ) Fresh vegetables, melons, strawberries : 14  outdoor, of which (a) open field ( b) market gardening 15  under glass Flowers and ornamental plants ( excluding nurseries): 16  outdoor 17  under glass 18 Forage plants : ( a) temporary grass ( b ) other 19 Arable land seeds and seedlings ( excluding cereals , dried vegetables, potatoes and oil-seed plants) 20 Other arable land crops 21 Fallow land E. Kitchen gardens F. Permanent pasture and meadow (4) 01 Pasture and meadow, excluding rough grazings 02 Rough grazings G. Permanent crops 01 Fruit and berry plantations : ( a) fresh fruit, including berries ( 2) ( b ) nuts ( ) 02 Citrus plantations 03 Olive plantations 04 Vineyards, of which normally producing : ( a) quality wine (b) other wines ( c) table grapes ( d) raisins (-) ( J ) Optional for Greece . ( 2) Optional except for Greece. ( 3 ) Optional . ( ) Italy and Greece may merge heading 01 with heading 02 . No L 59/6 Official Journal of the European Communities 2 . 3 . 82 ha/a 05 Nurseries 06 Other permanent crops 07 Permanent crops under glass (*) H. Other land 01 Unutilized agricultural land ( agricultural land which is no longer farmed, for economic, social or other reasons , and which is not used in the crop rotation system) 02 Woodland 03 Other land ( land occupied by buildings, farmyards , tracks, ponds , quar ­ ries , infertile land, rock , etc. ( 2 ) I. Successive cropping, mushrooms , irrigation , greenhouses 01 Successive secondary non- fodder crops ( excluding market garden crops and crops under glass ) ( 3 ) 02 Mushrooms (4 ) 03 Irrigated area ( 4 ) / 04 Ground area covered by greenhouses in use (4) / J. Livestock (on ) ( date to be fixed) Number of head 01 Equidae Bovine animals : 02 Under one year old One year old or over but under two years old : 03 Male animals 04 Female animals Two years old and over: 05 Male animals 06 Heifers 07 Dairy cows 08 Other cows Sheep and goats : 09 Sheep ( all ages): ( a) of which ewes (4 ) 10 Goats ( all ages): ( a) of which breeding females ( 5) ( a ) Optional for Greece . ( 2) The United Kingdom and Ireland may merge heading 03 with heading 01 . ( 3 ) In Member States where the area covered by this heading is substantial , it may be subdivided into several crops . ( 4 ) Optional for the Federal Republic of Germany . ( s) Optional except for Greece . 2 . 3 . 82 Official Journal of the European Communities No L 59/7 Pigs : Number of head 11 Piglets having a live weight of under 20 kilograms 12 Breeding sows weighing 50 kilograms and over 13 Other pigs Poultry : 14 Broilers 15 Laying hens 16 Other poultry ( ducks, turkeys, geese, guinea-fowl) 17 Other livestock ( x ) L. Farm labour force ( in the 12 months preceding the day of the survey) yes/no Farm work for holding (2 ) as % of annual time worked by a full-time farm worker 0 - &lt; 25 25 - &lt; 50 50 - &lt; 75 75 - &lt; 100 100 01 ( a) Holder 02 Spouse carrying out farm work on the holding 03 Other members of holders ' family 04 Non family labour regularly employed Number c)f persons Non-family labour employed on a non-regular basis : 05 + 06 Number of equivalent full-time working days : &lt; 24 25-34 35-44 45-54 55-64 65 and over 01 ( b) Age of holder ( years)  tick: 01 ( c) Sexofholdei1  tick : Male Female i 1) Optional . ( 2) Apart from housework. No L 59/8 Official Journal of the European Communities 2 . 3 . 82 07 Does the holder have any other gainful activity ( *) : as his/her major occupation? as a subsidiary occupation? Tick as appropriate 08 Does the holder's spouse, carrying out farm work for the holding, have any other gainful activity : Tick as appropriate as his/her major occupation? as a subsidiary occupation? 09 Does any other member of the holder's family engaged in the farm work of the holding have any other gainful activity (2 ) as his/her major occupation? as a subsidiary occupation? Insert number of persons M. Other gainful activity 01 If the holder is engaged in other gainful activity ( OGA), either on the holding or elsewhere, is the annual work time given by him/her to all other gainful activities ( other than farm work on his/her own holding) greater or less than that given to farm work on his/her own holding? Tick as appropriate Time given to OGA greater than to farm work on own holding | Time given to OGA less than or equal to farm work on own holding 02 If the holder's spouse carries out some farm work on the holding and is also engaged in other gainful activity, either on the holding or elsewhere, is the annual work time given to all other gainful activities greater or less than that given to farm work on the family holding? Tick as appropriate Time given to OGA greater than to farm work on holding Time given to OGA less than or equal to farm work on holding ( l) Question put only if holder and manager are the same person. ( ) Optional for Denmark. 2 . 3 . 82 Official Journal of the European Communities No L 59/9 03 Type and location of holder's other gainful activity ( activities) Tick as appropriate 1 . Tourism on the holding 2 . Craft industry on the holding 3 . Other gainful activity on the holding not mentioned above 4 . Farm work ( off the holding) 5 . Forestry or fishing 6 . Any other gainful activity ( off the holding) | 04 Type and location of spouse's other gainful activity (activities) where spouse is carrying out some farm work on the holding Tick as appropriate 1 . Tourism on the holding 2 . Craft industry on the holding 3 . Other gainful activity on the holding not mentioned above 4 . Farm work ( off the holding) 5 . Forestry or fishing 6 . Any other gainful activity (off the holding)